DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because the amended limitation of “move the object and the touch recognition region, based on an input for touching and dragging the touch recognition region, to a first position disposed within a first portion of an ultrasound image in a center of the touch recognition 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-17 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0141823 to Lee et al. “Lee” in view of U.S. Publication No. 2013/0345563 to Stuebe, NPL “Image Snapping” to Gleicher and U.S. Publication No. 2010/0278424 to Warner or alternatively, U.S. Patent No. 9,086,757 to Desai et al. “Desai”.  
As for Claims 1, 11, 15 and 20, Lee discloses an ultrasound system and method (Fig. 1 and corresponding descriptions) including a touch screen configured to display on an ultrasound image, a touch recognition region of an object used as a measurement mark and a controller for moving the object and the touch recognition region in response to a touch and drag input (Figs. 8A-8B and 18A-B and corresponding descriptions).  Lee discloses where the touch input is configured to position the object (e.g. measurement mark) on an anatomical feature (e.g. lesion/tumor, girth of fetus, etc.) to measure a circumference, a length, a size or the like of the interest area (Paragraphs [0007], [0157] and [0171]).  Examiner notes that Lee’s “object” (e.g. measurement mark) remains centered within the touch recognition range during and after a touch and drag input (see Figs. 17A-B, 18A-B, 19A-B).  
 Lee does not appear to disclose processing steps to detect an edge line in a portion of the image that corresponds to the touch recognition region of the measurement mark (e.g. user input) and where the edge line is formed by connecting points at which a brightness variation of pixels exceeds a threshold and to automatically move the object to a point on the edge line as now claimed.  
Stuebe teaches from within a similar field of endeavor with respect to ultrasound systems and methods including a user interface (e.g. touch screen display) (Abstract; Fig. 10 and corresponding descriptions) where a processor is configured to analyze structures within an image frame to determine edges with edge detection algorithms where pixel intensities are evaluated (Paragraphs [0022] and [0066]).  Stuebe also discloses that the processor may position markers onto the anatomical structure’s edge based on the edge detection algorithms and with respect to a projection line (Paragraph [0066]).  Stuebe also explains that marker positions may be repositioned with user input and need not be on the projection line.  
Accordingly, one skilled in the art would have been motivated to have modified Lee’s ultrasound system and method for measuring anatomical structures to include Stuebe’s measurement module/processor to computationally detect edges of the anatomical structure and to position markers on respective edges for measurement.  Such a modification would appear to enhance/improve the accuracy and speed of the measuring process.  
However, while Stuebe broadly refers to “edge detection algorithms”, Stuebe dos not explicitly disclose where the edge detection forms an edge line by connecting points where pixels meet predetermined criteria (e.g. brightness variation threshold) near the user input (e.g. nearby the first portion).  
Gleicher teaches from within a similar field of endeavor with respect to graphical user interfaces for identifying features in an image where an input of a cursor is “snapped” to nearby Gleicher explains that a simple thresholding criteria is possible if gradients (e.g. brightness variation) have sufficient magnitude (Page 187; Section 3.4).  
While Gleicher does not expressly disclose where the cursor is a touchscreen cursor, those skilled in the art would recognize that such cursor processing techniques may be applied to touchscreen cursors.  For example, Warner teaches from within a similar field of endeavor with respect to drawing objects on an image where a user may move a cursor across the image (via input from any cursor control device)  and a boundary drawing process identifies edges of the image near the cursor and snaps the boundary to the identified edges.  Warner explains some embodiments search for edges in a particularly sized search area around the cursor and only snap the boundary to edges that are within the search area (Paragraph [0047]).  Alternatively, Desai teaches from within a similar field of endeavor with respect to touchscreen inputs (Abstract) where a user may perform a touch and drag to position an indicator at a second location on the interface (Column 9, Line 20-Column 10-Line 20).  Desai explains that if the second location is within a distance threshold to a preset location (e.g. axis/line), the system repositions the indicator to the preset location (Column 10, Lines 1-20; Column 11).  
Accordingly, at the time of filing, it would have been obvious to a person skilled in the art to have modified the edge detection algorithms in the system of Lee and Stuebe to “snap” the measurement marker (e.g. cursor) to a detected edge or boundary line in the touch recognition range with nearby thresholding at each respective cursor location (e.g. a first portion) as described by Gleicher and Warner/Desai in order to automatically snap the cursor to desired locations.  Such a modification would appear to improve the user experience and effectiveness of the touchscreen interface (Desai-Column 1, Lines 15-35) and merely involves a simple substation of one known edge detection algorithm for another to yield predictable 
As for Claims 2 and 16, Lee depicts where a touch recognition boundary is displayed with a line around the object (Paragraph [0245]; also Figs. 17A-B, for example).  
Regarding Claims 3, 9-10, 12 and 17, Stuebe explains that a marker may be displayed in various colors based on, for example, if it is activated to be moved (Paragraph [0068]).  Accordingly, it would have been obvious to a person skilled in the art to have modified the color of Lee’s marker and boundary as described by Stuebe in order to distinguish markers.  Furthermore, such a modification is considered to be a matter of pure design choice in the absence of showing any criticality or unexpected result.  
Regarding Claims 5-7 and 19, Gleicher depicts virtual points connected to form an edge line of an object with respect to the cursor input (Figs. 6-7).  One skilled in the art would have been motivated to have displayed these points forming the edge line in the modified system in order to accurately reposition Lee and Stuebe’s cursor at a desired position snapped to the edge line.  Such a modification would appear to read on repositioning the object, centered in the touch recognition range when the touch and drag input has ended in its broadest reasonable interpretation.  
As for Claim 13, Lee’s system is able to determine the distance between the two markers and display a magnification ratio of a displayed image.  
Regarding Claims 11 and 14, Lee depicts where a touch input may occur in an overlapped area of touch recognition regions and where priority order information is used to determine which marker to move (Paragraph [00273]; also Figs. 19A-B).  

4, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Stuebe, Gleicher and Warner/Desai as applied to claims 1, 5 and 15 above, and further in view of U.S. Patent No. 7,489,306 to Kolmykov-Zotov et al. “Kolmykov-Zotov”.  
As for Claims 4 and 18 Lee, Stuebe, Gleicher and Warner disclose an ultrasound system and method where a user is able to manipulate markers with expanded touch regions as described above.  However, Lee does not specify that the expanded region may disappear when the user is not actively manipulating the marker (e.g. no touch and drag).  
Kolmykov-Zotov teaches from within a similar field of endeavor with respect to touch screen input where a cursor may be in an idle state but in response to a finger touch the computer determines if the touch is in an “active region” associated with the cursor (Fig. 4).  The active region may be adjacent to the cursor and may or may not be displayed (Column 6, Lines 1-35).  Kolmykov-Zotov further teaches where the active region (e.g. cursor handle) can disappear after a certain amount of time of non-use so that it does not serve as a visual distraction (Column 8, Lines 40-65).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have selectively displayed the “expanded touch regions” (e.g. cursor handle/active region) as described by Kolmykov-Zotov in order to reduce clutter in the ultrasound image so as not to serve as a visual distraction.  
Regarding Claim 8, Kolmykov-Zotov discloses where the active region may be of any shape or size and it not limited to a ring shape (Column 6, Lines 1-35).  Accordingly, one would have been motivated to have enabled a user to change the shape of the activation regions as such a modification merely involves combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  Finally, Examiner notes that such a limitation .

Claim 8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee, Stuebe, Gleicher and Warner/Desai as applied to claim 5 above, and further in view of U.S. Publication No. 2011/0078597 to Rapp et al. “Rapp”. 
As for Claim 8, Lee, Stuebe, Gleicher and Warner/Desai disclose an ultrasound system and method where a user is able to manipulate markers with expanded touch regions as described above.  However, the size of the region does not appear to change based on user input as claimed.  
Rapp teaches from within a similar field of endeavor with respect to manipulating objects on a touch screen where handle activation regions are displayed for the user to interact with (e.g. resize via touch and drag input) (Abstract; Paragraphs [0157]-[0162], Figs. 5B-J, 6A-D, 7B-G and corresponding descriptions).  Figs. 5E and 5F depict where the activation regions change shape based on user input.  
Accordingly, one would have been motivated to have enabled a user to change the shape of the activation regions as described by Rapp as such a modification merely involves  combining prior art elements according to known techniques to yield predictable results.  In addition, such a claimed limitation appears to be nothing more than pure design choice in the absence of showing any criticality or unexpected result.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s arguments which may “...Gleicher does not teach or suggest detecting an edge line from the first portion of an ultrasound image, ‘wherein the first portion corresponds to the touch recognition region’” (REMARKS, Page 8).  Examiner respectfully notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Likewise, Applicant argues that “Even if Lee had been modified based on Stube, Gleicher and/or Warner as proposed by the Examiner, only the apparatus in which the edge detection is performed in a search area having a size determined based on the speed of the cursor would have been achieved.  However, the apparatus of claim 1 in which the edge detection is performed in an image region corresponding to the touch recognition region of the measurement mark would not have been achieved” (REMARKS, Page 9).  Examiner respectfully disagrees and notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the claim fails to specify that edge detection is only done in the touch recognition region.  Still, in the modified method and system, the primary reference Lee already provides the touch recognition range which serves as a “search area” for the modified edge detection algorithms.  Applicant also argues “Lee does not disclose automatically moving ‘the object from the first position disposed in the first portion to a second position’ within the first potion corresponding to the touch recognition region while ‘the object remains centered in the center of the touch recognition range” (REMARKS, Page 10).  Examiner respectfully disagrees.  As noted in the rejection above, the measurement mark of Lee is centered at all times.  Thus, in the modified system and method, it would remain centered when automatically repositioned to the edge line detected within the touch recognition range (e.g. search area).   
As for Claim 7, Applicant argues “Although Gleicher may illustrate virtual points on the edge line, Gleicher does not teach or suggest that, while the “virtual points” are displayed, the cursor is moved to one of the virtual points on the condition that ‘the input for touching and dragging the touch reconition range ended” (REMARKS, Page 7).  Examiner respectfully disagrees and notes that such a claim limitation appears to be met by the modified system.  For example, when a touch and drag input has “ended” and the marker is near, but not on the edge line, the modified system would automatically move the marker to the edge line as explained above.  
Thus, the rejection(s) of Lee, Stube, Gleicher and Warner have been maintained.  

New 35 U.S.C. 112(b) and 103 with respect to Lee, Stube, Gleicher and Desai are necessitated by amendment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793